Citation Nr: 1505596	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-30 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had a period of honorable active service from October 1988 to June 30, 1992, and a period of other than honorable service from July 1, 1992 to January 16, 1996.  A February 1998 VA administrative decision concluded that the Veteran's service for the period from July 1, 1992 to January 16, 1996 is a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In May 2013 correspondence received after the hearing, the Veteran's representative provided additional written argument followed by medical evidence.  The Veteran's representative provided a waiver of initial RO review of this evidence.  

Although the Veteran has claimed service connection for schizophrenia specifically, the Board has recharacterized his claim in light of diagnoses of other psychiatric disorders contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  The record shows current diagnoses of bipolar disorder, depression, schizoaffective disorder and dysthymic disorder.

He alleges that the events that led to his psychiatric illness began during his period of active duty service and ultimately resulted in his other than honorable discharge in January 1996.  Specifically, he testified that his service duties in telecommunications handling sensitive information was very stressful for him.  

Service treatment records show that the in December 1995, the Veteran was diagnosed as having major depression, severe with suicidal ideation.  
 
In a June 2013 letter, the Veteran's private psychiatrist, Dr. M., opined that it is highly likely that the Veteran's mental illness (diagnosed as bipolar disorder and depression) was present during his time in the military and may have worsened during that time as well.  Dr. M. did not provide any rationale for the opinion.  Moreover, it is unclear what time period during service Dr. M. is referencing as service from July 1, 1992 to January 16, 1996 is a bar to VA benefits.

In light of the above, the Board finds that a VA examination and opinion are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided with a VA examination to determine the existence and etiology of any psychiatric disorder found.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed. All pertinent symptomatology and findings must be reported in detail. All indicated tests and studies must be accomplished. 

Based upon a review of the evidence of record the VA examiner must provide an opinion as to whether  it is as least as likely as not that any current psychiatric disorder is related to the Veteran's military service from October 1988 to June 30, 1992.  (The examiner should take note that a February 1998 VA administrative decision concluded that the Veteran's service for the period from July 1, 1992 to January 16, 1996 is a bar to VA benefits.)  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




